      Case: 3:21-cr-00005-wmc Document #: 1 Filed: 01/27/21 Page 1 of 5




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


UNITED STATES OF AMERICA                                  SEALED INDICTMENT

              V.
                                                              1 CR
                                                Case No. _ _ _ _ _ _ _ __
                                                                                 005        WMC
                                                         21 U.S.C. § 841(a)(l)
DOUGLAS MACK, EMILY MACK,                                21 u.s.c. § 846
D' ANGELO LASHORE, and TONIA
GREENWOOD,

                             Defendants.

THE GRAND JURY CHARGES:
                                         COUNTl

      1. From on or about November 3, 2018, to on or about January 27, 2021, in the

Western District of Wisconsin and elsewhere, the defendants,

                   DOUGLAS MACK, EMILY MACK, D' ANGELO LASHORE,
                             and TONIA GREENWOOD,

knowingly and intentionally conspired with each other, and with others known and

unknown to the grand jury, to distribute and to possess with intent to distribute a

mixture or substance containing a detectable amount of methamphetamine, a Schedule

II controlled substance, in violation of Title 21, United States Code, Section 841(a)(l).

       2. With respect to defendant DOUGLAS MACK, the amount involved in the

conspiracy attributable to him as a result of his own conduct, and the conduct of other

conspirators reasonably foreseeable to him, was 500 grams or more of a mixture or

substance containing a detectable amount of methamphetamine.

      3. With respect to defendant EMILY MACK, the amount involved in the
      Case: 3:21-cr-00005-wmc Document #: 1 Filed: 01/27/21 Page 2 of 5




conspiracy attributable to her as a result of her own conduct, and the conduct of other

conspirators reasonably foreseeable to her, was 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine.

               (All in violation of Title 21, United States Code, Section 846).

                                         COUNT2

       On or about June 10, 2019, in the Western District of Wisconsin, the defendant,

                                    DOUGLAS MACK,

knowingly and intentionally attempted to distribute 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(l).

                (In violation of Title 21, United States Code, Section 846).

                                         COUNT3

       On or about June 10, 2019, in the Western District of Wisconsin, the defendant,

                                      EMILY MACK,

knowingly and intentionally attempted to possess with intent to distribute 50 grams or

more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(a)(l).

                (In violation of Title 21, United States Code, Section 846).

                                         COUNT4

       On or about July 25, 2019, in the Western District of Wisconsin, the defendant,

                                 D' ANGELO LASHORE,

                                             2
      Case: 3:21-cr-00005-wmc Document #: 1 Filed: 01/27/21 Page 3 of 5




knowingly and intentionally attempted to possess with intent to distribute 50 grams or

more of a mixture or substance containing a detectable amount of methamphetamine, a

Schedule II controlled substance, in violation of Title 21, United States Code, Section

841(a)(l).

                 (In violation of Title 21, United States Code, Section 846).

                                         COUNTS

       On or about January 9, 2020, in the Western District of Wisconsin, the defendant,

                                      EMILY MACK,

knowingly and intentionally attempted to possess with intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(l).

                 (In violation of Title 21, United States Code, Section 846).

                                         COUNT6

       On or about May 26, 2020, in the Western District of Wisconsin, the defendant,

                                 TONIA GREENWOOD,

knowingly and intentionally attempted to possess with intent to distribute a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(l).

                (In violation of Title 21, United States Code, Section 846).

                                         COUNT7

      On or about May 26, 2020, in the Western District of Wisconsin, the defendant,

                                 TONIA GREENWOOD,

                                             3
      Case: 3:21-cr-00005-wmc Document #: 1 Filed: 01/27/21 Page 4 of 5




knowingly and intentionally attempted to possess with intent to distribute a mixture or

substance containing a detectable amount of oxycodone, a Schedule II controlled

substance, in violation of Title 21, United States Code, Section 841(a)(l).

                 (In violation of Title 21, United States Code, Section 846).

                                         COUNTS

       On or about May 26, 2020, in the Western District of Wisconsin, the defendant,

                                    DOUGLAS MACK,

knowingly and intentionally attempted to distribute a mixture or substance containing

a detectable amount of methamphetamine, a Schedule II controlled substance, in

violation of Title 21, United States Code, Section 841(a)(l).

                (In violation of Title 21, United States Code, Section 846).

                                         COUNT9

       On or about May 26, 2020, in the Western District of Wisconsin, the defendant,

                                    DOUGLAS MACK,

knowingly and intentionally attempted to distribute a mixture or substance containing

a detectable amount of oxycodone, a Schedule II controlled substance, in violation of

Title 21, United States Code, Section 841(a)(l).

                (In violation of Title 21, United States Code, Section 846).

                                        COUNT10

       On or about June 22, 2020, in the Western District of Wisconsin, the defendant,

                                    DOUGLAS MACK,



                                             4
      Case: 3:21-cr-00005-wmc Document #: 1 Filed: 01/27/21 Page 5 of 5




knowingly and intentionally attempted to distribute 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).

                   (In violation of Title 21, United States Code, Section 846).

                                           COUNT11

          On or about July 15, 2020, in the Western District of Wisconsin, the defendant,

                                      DOUGLAS MACK,

knowingly and intentionally attempted to distribute 50 grams or more of a mixture or

substance containing a detectable amount of methamphetamine, a Schedule II

controlled substance, in violation of Title 21, United States Code, Section 841(a)(1).

                   (In violation of Title 21, United States Code, Section 846).




                                             PRESIDING JUROR

                                             Indictment returned:



Uniteq States Attorney
      I




                                                5
